Keystone Large Cap Growth Fund a series of the Keystone Mutual Funds Prospectus dated October 30, 2010, as supplemented on December 22, 2010 Class A (KLGAX) Class I (KLGIX) www.keystonefunds.com This Prospectus contains information you should know before investing, including information about risks.Please read it before you invest and keep it for future reference. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities nor has it determined that this Prospectus is accurate or complete.It is a criminal offense to represent otherwise. 2 Table of Contents - Prospectus TABLE OF CONTENTS Page FUND SUMMARY 3 INVESTMENT STRATEGIES AND RELATED RISKS 7 MANAGEMENT OF THE FUND 9 DISCLOSURE OF PORTFOLIO HOLDINGS 10 SHAREHOLDER SERVICE INFORMATION 10 HOW TO BUY FUND SHARES 11 HOW TO REDEEM FUND SHARES 17 DISTRIBUTION OF SHARES 22 DIVIDENDS, DISTRIBUTIONS AND TAXES 22 INDEX DESCRIPTION 23 FINANCIAL HIGHLIGHTS 24 PRIVACY NOTICE PN-1 FUND SUMMARY Investment Objective The Keystone Large Cap Growth Fund’s (the “Fund”) investment objective is long-term growth of capital. Fees and Expenses of the Fund The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.70% 0.70% Distribution and/or Service (12b-1) Fees 0.25% None Other Expenses 0.50% 0.50% Plus: Recouped Management Fees 0.09% 0.09% Total Annual Fund Operating Expenses Plus Recouped Management Fees(1) 1.45% 1.20% (1) The Fund and Cornerstone Capital Management, Inc. (“the Adviser”) have entered into an Expense Limitation Agreement which requires the Adviser to reduce its fees and/or absorb expenses of the Fund to ensure that Total Annual Fund Operating Expenses for the ClassAand Class I shares do not exceed 1.45%, and 1.20%, respectively, of the Fund’s average net assets, excluding taxes, brokerage commissions, expenses incurred in connection with any merger or reorganization, acquired fund fees and expenses or extraordinary expenses, until October 31, 2011.The Agreement may be terminated by the Board of Trustees upon 30 days written notice to the Adviser.The Adviser may request recoupment for management fee waivers and/or Fund expense payments made in the prior three fiscal years. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same.Please note that the one-year figure below is based on the Fund’s net expenses after giving effect to the expense limitation in the agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over”) its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 132% of the average value of its portfolio. 4 Table of Contents - Prospectus Principal Investment Strategies The Keystone Large Cap Growth Fundis a diversified, open-end management investment company that invests primarily in equity securities of U.S. companies.Unlike many equity funds, the Fund focuses on a relatively small number of intensively researched companies. Under normal circumstances, the Fund will invest at least 80% of its net assets in common stocks of large-capitalization companies.For these purposes, “large-capitalization companies” are those that, at the time of investment, have market capitalizations within the range of market capitalizations of companies appearing in the Russell 1000® Growth Index.The Fund generally will invest in common stocks of companies with market capitalizations of at least $3 billion at the time of purchase. Normally, the Fund invests in approximately 35-55 companies that the Fund’s Adviser believes have strong management, superior industry positions, excellent balance sheets and superior earnings growth prospects.The 25 most highly regarded of these companies usually constitute approximately 70% or more of the Fund’s net assets.Notwithstanding this focus, the Fund has no policy to concentrate in securities of issuers in a particular industry or group of industries.Because the Adviser’s approach focuses on individual stock selection, the Adviser believes that any resulting industry and sector concentrations are byproducts of this investment selection process.As an operating policy, however, the Adviser does not intend for investments in any one particular industry or group of industries to exceed 50% of the Fund’s net assets.Although the Fund does not concentrate its investments in any one industry, a large portion of its assets will typically be in technology companies which the Adviser believes offer exceptional growth potential. During market declines, while adding to positions in favored stocks, the Fund becomes somewhat more aggressive, gradually reducing the number of companies represented in its portfolio.Conversely, in rising markets, while reducing or eliminating fully valued positions, the Fund becomes somewhat more conservative, gradually increasing the number of companies represented in its portfolio.Through this process, the Adviser tends to add to positions on price weakness and sell into price strength, all else being equal and assuming long-term company fundamentals are intact.Risk is therefore increased during periods of weakness and reduced during periods of strength.The Adviser uses this active management strategy to attempt to add incremental performance while seeking to mitigate risk by utilizing a buy low, sell high discipline. In pursuing its objective, the Fund may also purchase the stocks of non-U.S. companies whose shares trade in the U.S. markets or on U.S. exchanges. You should consider an investment in the Fund as a long-term investment.The Fund’s returns will fluctuate over long and short periods. Principal Risks The Fund is designed for investors seeking capital appreciation in their investment over the long term.Those investors should be willing to assume the risks of share price fluctuations that are typical for a fund focusing on stock investments.The Fund is not a complete investment program.There is no assurance the Fund will achieve its investment objective and the loss of your money is a risk of investing in the Fund. Market Risk.This is the risk that the value of the Fund’s investments will fluctuate as the stock or bond markets fluctuate and that prices overall will decline over short- or long-term periods. Focused Growth Portfolio Risk.Because the Fund invests in a limited number of companies, it may have more risk because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value.Neither growth investing nor active trading can guarantee a profit or eliminate risk.The stocks of these companies can have relatively high valuations.Because of these high valuations, an investment in a growth stock can be more risky than an investment in a company with more modest growth expectations. Table of Contents - Prospectus Management Risk.The Fund is subject to management risk because it is an actively managed investment portfolio.The Adviser will apply its investment techniques and risk analyses in making investment decisions for the Fund, but there is no guarantee that its decisions will produce the intended result, and there can be no assurance that the Fund’s investment objective will be achieved. Allocation Risk.This is the risk that the allocation of the Fund’s investments among economic sectors may have a more significant effect on the Fund’s net asset value when one of these sectors is performing more poorly than the others. Industry Risk.This is the risk of investments related to any one industry. Market or economic factors affecting that industry or group of related industries could have a major effect on the value of the Fund’s investments. Technology Companies Risk.The Fund may focus its investments in technology companies.Technology companies are subject to risks such as those relating to the potential rapid obsolescence of technology, failure of the market to accept new technologies and difficulty obtaining financing for necessary research and development or expansion. Credit Risk.This is the risk that the issuer of a security or the other party to an over-the-counter transaction will be unable or unwilling to make timely payments of interest or principal, or to otherwise honor its obligations.The degree of risk for a particular security may be reflected in its credit rating. Foreign Risk.This is the risk of investments in issuers located in foreign countries.A fund investing in the securities of foreign issuers may experience more rapid and extreme changes in value than funds with investments solely in securities of U.S. companies.This is because the securities markets of many foreign countries are relatively small, with a limited number of companies representing a small number of industries.Additionally, foreign securities issuers may not be subject to the same degree of regulation as U.S. issuers.Reporting, accounting, and auditing standards of foreign countries differ, in some cases significantly, from U.S. standards.Also, nationalization, expropriation or confiscatory taxation, currency blockage, or political changes or diplomatic developments could adversely affect the Fund’s investments in a foreign country.In the event of nationalization, expropriation, or other confiscation, the Fund could lose its entire investment. FUND PERFORMANCE The bar chart shows the variability of the annual returns for the Class A shares of the Fund for the period ended December 31, and provides an indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s shares from year to year. The returns shown in the bar chart do not reflect the front-end sales load that was in effect for Class A shares prior to March 1, 2010, when the front end sales load was eliminated.The table shows how the average annual returns of the Class A shares of the Fund for 1 year and since inception compare with those of a broad measure of market performance.As with all mutual funds, the past performance is not a prediction of the future returns.Updated performance information is available on the Fund’s website or by calling 1-866-596-FUND. The Fund’s Class I shares were first offered on November 2, 2009.When Class I has been in operation for a full calendar year, performance information will be shown in the table, below. 6 Table of Contents - Prospectus Year-by-Year Total Returns as of 12/31 for each Year Indicated Class A The returns for the period January 1, 2010 through September 30, 2010 are 2.41%. The performance of Class I shares will differ due to the differences in expenses. Best Calendar Quarter: Q2 200917.40% Worst Calendar Quarter: Q4 2008-20.96% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. The Fund’s return after taxes on distributions and sale of fund shares since inception is higher than its return after taxes on distributions since inception. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an IRA or 401(k) plan, the after-tax returns shown are not relevant to you.After-tax returns are shown for Class A shares only and will vary for Class I. Management Investment Adviser.Cornerstone Capital Management, Inc. is the Fund’s investment adviser. Portfolio Manager.The day-to-day management of and investment decisions for the Fund’s portfolio are made by Thomas G. Kamp, CFA, who has been responsible for the Fund’s management since its inception.Mr. Kamp joined the Adviser in February 2006 and serves as its Chief Investment Officer and President. Table of Contents - Prospectus Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Keystone Large Cap Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI53201-0701), by wire transfer, by telephone at 1-866-596-FUND, or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly. The minimum investment amounts for Class A shares are as follows: Initial Investment Automatic Investment Program Subsequent Investment The minimum investment amounts for Class I shares are as follows: Initial Investment Automatic Investment Program Subsequent Investment Not Applicable Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or its Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. INVESTMENT STRATEGIES AND RELATED RISKS This section of the Prospectus provides a more complete description of the Fund’s investment objective, principal strategies and risks.There can be no assurance that the Fund will achieve its investment objective and an investor may lose money by investing in this Fund.Except as noted, (i)the Fund’s investment objective is “fundamental” and cannot be changed without a shareholder vote, and (ii)the Fund’s investment policies are not fundamental and thus can be changed without a shareholder vote.Where an investment policy or restriction has a percentage limitation, such limitation is applied at the time of investment.Generally, changes in the market value of securities in the Fund’s portfolio after they are purchased by the Fund will not cause the Fund to be in violation of such limitation. 8 Table of Contents - Prospectus Principal Investment Strategies and Risks The Fund’s principal investment strategies are also discussed in the “Fund Summary” section above and expanded upon below.These are the strategies that the Fund’s Adviser believes are most likely to be important in trying to achieve the Fund’s investment objective.The description of the principal risks for the Fund is also set forth in the “Fund Summary” section above. The Fund will invest predominantly in equity securities of a limited number of large, carefully selected U.S. companies that Adviser believes have strong management, superior industry positions, excellent balance sheets and superior earnings growth prospects and which the Adviser judges likely to achieve superior earnings growth.Under normal circumstances, the Fund will invest at least 80% of its net assets in common stocks of large-capitalization growth companies.For purposes of this policy, net assets include any borrowings for investment purposes.For these purposes, “large capitalization growth companies” are those that, at the time of investment, have market capitalizations within the range of market capitalizations of companies appearing in the Russell 1000® Growth Index.The Fund generally will invest in common stocks of companies with market capitalizations of at least $3 billion at the time of purchase.The Adviser does not concentrate its investments in any one industry; however, because the Adviser believes that technology companies offer the greatest potential for growth, the Fund typically invests a large portion of its assets in technology companies. Common stocks represent shares of ownership in a company.After other claims are satisfied, common stockholders participate in company profits on a pro rata basis; profits may be paid out in dividends or reinvested in the company to help it grow.Increases and decreases in earnings are usually reflected in a company’s stock price, so common stocks generally have the greatest appreciation and depreciation potential of all corporate securities. Normally, about 35-55 companies will be represented in the Fund’s portfolio, with the 25 most highly regarded of these companies usually constituting approximately 70% or more of the Fund’s net assets.The Fund is thus different from most equity mutual funds in its focus on a relatively small number of intensively researched companies.The Fund is designed for those seeking to accumulate capital over time with less volatility than that associated with investment in smaller companies. The Adviser’s investment strategy for the Fund emphasizes stock selection and investment in the securities of a limited number of issuers.An emphasis is placed on identifying companies that have strong management, superior industry positions, excellent balance sheets and superior earnings growth prospects.The Adviser also looks for companies whose prospective earnings growth is not fully appreciated by the market or reflected in current market valuations. In managing the Fund, the Adviser seeks to utilize market volatility judiciously (assuming no change in company fundamentals), striving to capitalize on apparently unwarranted price fluctuations, both to purchase or increase positions on weakness and to sell or reduce overpriced holdings.The Fund normally remains nearly fully invested and does not take significant cash positions for market timing purposes.During market declines, while adding to positions in favored stocks, the Fund becomes somewhat more aggressive, gradually reducing the number of companies represented in its portfolio.Conversely, in rising markets, while reducing or eliminating fully valued positions, the Fund becomes somewhat more conservative, gradually increasing the number of companies represented in its portfolio.Through this process, the Adviser tends to add to positions on price weakness and sell into price strength, all else being equal and assuming long-term company fundamentals are intact.Risk is therefore increased during periods of weakness and reduced during periods of strength.The Adviser uses this active management strategy to attempt to add incremental performance while seeking to mitigate risk by utilizing a buy low, sell high discipline. Temporary Defensive Investments:For temporary defensive purposes to attempt to respond to adverse market, economic, political or other conditions, the Fund may reduce its position in equity securities and invest in, without limit, certain types of short-term, liquid, high-grade or high-quality debt securities.These securities may include U.S. Government securities, qualifying bank deposits, money market instruments, prime commercial paper and other types of short-term debt securities, including notes and bonds.While the Fund is investing for temporary defensive purposes, it may not meet its investment objective. Table of Contents - Prospectus Portfolio Turnover A change in the securities held by the Fund is known as “portfolio turnover.”The Fund is actively managed and uses strategic trading in an effort to enhance returns.The Fund expects its portfolio turnover rate in most fiscal years to be slightly in excess of 100%.Due to the Adviser’s active trading and the volatility of the market, the Fund’s portfolio turnover rate for the fiscal year ended June 30, 2010 was 132%.A high rate of portfolio turnover increases brokerage and other expenses, which must be borne by the Fund and its shareholders.High portfolio turnover also may result in the realization of substantial net short-term capital gains, which, when distributed, are taxable to shareholders.The Adviser believes that it has added significant value from its active trading. MANAGEMENT OF THE FUND Investment Adviser The Fund’s investment adviser is Cornerstone Capital Management, Inc., which is located at 7101 West 78th Street, Suite201, Bloomington, Minnesota 55439.The Adviser has been providing investment advisory services to institutional and high net worth clients since 1993. Subject to policies adopted by the Fund’s Board of Trustees, the Adviser directs the purchase or sale of investment securities in the day-to-day management of the Fund’s investment portfolio.The Adviser, at its own expense and without reimbursement from the Fund, furnishes office space and all necessary office facilities, equipment and executive personnel for making the investment decisions necessary for managing the Fund and maintaining its organization.The Fund pays the Adviser an annual fee for managing the Fund’s assets equal to 0.70% of the Fund’s average daily net assets.For the fiscal year ended June 30, 2010, the Adviser received a management fee of 0.79% of the Fund’s average daily net assets.This amount includes recoupment for management fee waivers and/or Fund expense payments made in the prior three fiscal years.A discussion of the basis for the Board of Trustees’ approval of the investment advisory contract with the Adviser is available in the Fund’s annual report for the fiscal year ending June30, 2010. The Adviser may act as an investment adviser to other persons, firms, corporations and private investment funds.The Adviser may receive management fees that may be higher or lower than the advisory fees it receives from the Fund.Certain other clients of the Adviser may have investment objectives and policies similar to those of the Fund.The Adviser may, from time to time, make recommendations which result in the purchase or sale of a particular security by its other clients simultaneously with the Fund.If transactions on behalf of more than one client during the same period increase the demand for securities being purchased or the supply of securities being sold, there may be an adverse effect on price or quantity.It is the Adviser’s policy to allocate advisory recommendations and the placing of orders in a manner which is deemed equitable by the Adviser to the accounts involved, including the Fund.When two or more of the clients of the Adviser (including the Fund) are purchasing or selling the same security on a given day from the same broker-dealer, such transactions will generally be averaged as to price and will share transaction costs pro rata. Portfolio Manager The day-to-day management of and investment decisions for the Fund’s portfolio are made by Thomas G. Kamp, CFA, who has been responsible for the Fund’s management since its inception.Mr. Kamp joined the Adviser in February 2006 and serves as its Chief Investment Officer and President.Prior to joining the Adviser, Mr. Kamp was Senior Vice President of Alliance Capital Management Corporation and a member of its Large Cap Growth Investment Team.Mr. Kamp was associated with Alliance Capital Management Corporation from 1993 to February 2006.While at Alliance Capital Management Corporation, Mr. Kamp had primary responsibility for the day-to-day management of the AllianceBernstein Large Cap Growth Fund from 2003 to February 2006.The Fund’s SAI contains information about Mr. Kamp’s compensation, other accounts he manages and his ownership of Fund shares. 10 Table of Contents - Prospectus Expenses The Fund is responsible for its own operating expenses.Pursuant to an Expense Limitation Agreement, the Adviser has agreed to reduce its management fees and/or pay expenses of the Fund to ensure that the net amount of Fund normal operating expenses for ClassA shares does not exceed 1.45% and for Class I shares does not exceed 1.20%, of the Fund’s average daily net assets (excluding taxes, brokerage commissions, expenses incurred in connection with any merger or reorganization, acquired fund fees and expenses or extraordinary expenses) until October 31, 2011.Any reduction in advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent fiscal years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from the Fund to the Adviser will be subject to the applicable limitation on Fund expenses.This agreement may be terminated by the Adviser only with the approval of the Fund’s Board of Trustees. DISCLOSURE OF PORTFOLIO HOLDINGS The Fund’s portfolio holdings are included in its semi-annual and annual reports that are distributed to shareholders of the Fund within 60 days after the close of the period for which such report in being made.Within fifteen business days of each calendar quarter-end, the Fund discloses its complete portfolio holdings on the Fund’s website at www.keystonefunds.com. The Fund also discloses its portfolio holdings in its Statements of Investments on Form N-Q, which is filed with the SEC no later than 60 days after the close of the first and third fiscal quarters.These required filings are publicly available on the SEC’s website at www.sec.gov.A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s SAI. SHAREHOLDER SERVICE INFORMATION Pricing of Fund Shares The price for Fund shares is the net asset value (“NAV”) per share.The NAV of Fund shares is determined at the close of regular trading hours (normally 4:00 p.m. Eastern Time) of the New York Stock Exchange (“NYSE”) each day the NYSE is open.It is not calculated on days the NYSE is closed for trading.The NYSE is open for trading Monday through Friday, except New Year’s Day, Dr. Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.Additionally, if any of the aforementioned holidays falls on a Saturday, the NYSE will not be open for trading on the preceding Friday, and when any such holiday falls on a Sunday, the NYSE will not be open for trading on the succeeding Monday, unless unusual business conditions exist, such as the ending of a monthly or the yearly accounting period.Your purchase and redemption requests are priced at the next NAV calculated after receipt of a properly completed purchase or redemption order.The NAV per share is determined by dividing the total value of the Fund’s securities and other assets, less its liabilities, by the total number of shares outstanding. Table of Contents - Prospectus The Fund uses the following methods to value securities held in its portfolio: ● Securities listed on the U.S. stock exchanges or the NASDAQ® Stock Market are valued at NASDAQ® Official Closing Price, or if such a price is lacking, for the trading period immediately preceding the time of determination, such securities are valued at their current bid price; ● Securities that are traded in the over-the-counter market are valued at their current bid price; ● Short-term money market securities maturing within 60 days are valued on the amortized cost basis; and ● Securities for which market quotations are not readily available shall be valued at their fair value as determined in good faith by or under the direction of the Fund’s Board of Trustees. The market value of the securities in the Fund’s portfolio changes daily and the NAV of Fund shares changes accordingly. Fair Value Pricing The Fund normally invests in common stock of domestic issuers listed on the NYSE or the NASDAQ® Stock Market, the substantial majority of which are large capitalization, highly liquid securities.Nonetheless, these securities may at times not have market quotations readily available, including, but not limited to, such instances where the market quotation for a security has become stale, sales of a security have been infrequent, or where there is a thin market in the security.To address these situations, the Board of Trustees has adopted and approved a fair value pricing policy for the Fund.When a security is fair valued, it is priced at the amount that the owner of the security might reasonably expect to receive upon its current sale. Because fair value pricing is subjective in nature, there can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV.There can be significant deviations between a fair value price at which a portfolio security is being carried and the price at which it is purchased or sold.Furthermore, changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued using market quotations. The Fund’s Board of Trustees reviews the fair value pricing policy periodically.See the SAI for more information about the pricing of the Fund’s shares. HOW TO BUY FUND SHARES This section discusses how to buy, sell or redeem, different classes of shares in the Fund that are offered in this Prospectus.The Fund offers two classes of shares through this Prospectus. Each share class represents an investment in the same portfolio of securities, but the classes may have different sales charges and bear different on-going distribution expenses.For additional information on the differences between the different classes of shares and factors to consider when choosing among them, please see “Different Share Class Expenses” and “The Advantages and Disadvantages of Different Share Classes” below. In compliance with the USA Patriot Act of 2001, please note that the transfer agent for the Fund, U.S. Bancorp Fund Services, LLC (“USBFS”), will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the application, you must supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact shareholder services at 1-866-596-FUND if you need additional assistance when completing your account application. 12 Table of Contents - Prospectus If we cannot confirm your identity through reasonable means, your account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within five business days if clarifying information or documentation is not received. When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ■ The name of the Fund and account number; ■ The dollar amount of shares to be purchased; ■ Account application form or investment stub; and ■ Check payable to “Keystone Large Cap Growth Fund.” Different Share Class Expenses This section describes the different expenses of investing in each class, such as distribution and service fees (12b-1 fees) and explains factors to consider when choosing a class of shares. The Fund issues its shares in two classes; ClassA and Class I; each of which have different cost structures.You should decide which class best suits your needs. Class A Shares.ClassA shares have: ● no front-end sales charge; ● no contingent deferred sales charge (“CDSC”); and ● annual distribution and shareholder servicing (12b-1) fees of 0.25%. Class I Shares.Class I shares have: ● no front-end sales charge; ● no CDSC; and ● no annual distribution and shareholder servicing (12b-1) fees. Asset-based Distribution and/or Service (Rule 12b-1) Fees The Fund has adopted a plan under SEC Rule 12b-1 that allows the Fund to pay asset-baseddistribution and/or service fees for the distribution and sale of its shares.A 12b-1 fee is a fee deducted from a fund’s assets that is used to pay for personal service, maintenance of shareholder accounts and distribution costs, such as advertising and compensation of financial intermediaries.The amount of each share class’s 12b-1 fee is disclosed below and in the Fund’s fee table near the front of the Prospectus. Table of Contents - Prospectus The amount of these fees for each class of the Fund’s shares is: Distribution and/or Service (Rule 12b-1) Fee (As a Percentage of Aggregate Average Daily Net Assets) Class A 0.25% Class I None Because these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales fees. All or some of these fees may be paid to financial intermediaries, including your financial adviser’s firm. Dividend Reinvestment Program Shareholders may elect to have all income and capital gains distributions from their account paid to them in the form of additional shares of the same class of the Fund under the Fund’s Dividend Reinvestment Program. The Advantages and Disadvantages of Different Share Classes The decision as to which class of shares is most beneficial to you depends on the amount and intended length of your investment. ClassA shares have a minimum initial investment of $2,500 and are designed for investors with a longer-term investing time frame. Class I shares are subject to a minimum investment of $100,000. Class I shares are intended for institutional investors and certain financial intermediaries that offer shares of the Fund through fee-based platforms, retirement platforms or other platforms for which the financial intermediary provides services and is not compensated by the Fund for those services. Your financial intermediary may receive differing compensation for selling each class of shares. See “Payments to Financial Advisers and their Firms” below. A transaction, service, administrative or other similar fee may be charged by your broker-dealer, agent, or other financial intermediary, with respect to the purchase or sale of shares made through your financial adviser.The financial intermediaries or your fee-based program also may impose requirements on the purchase, sale, or exchange of shares that are different from, or in addition to, those imposed by the Fund, including requirements as to the minimum initial and subsequent investment amounts. You should consult your financial adviser for assistance in choosing a class of Fund shares. Payments to Financial Advisers and Their Firms Financial intermediaries market and sell shares of the Fund.A financial intermediary is a firm that receives compensation for selling shares of the Fund offered in this Prospectus and/or provides services to the Fund’s shareholders.Financial intermediaries may include, among others, your broker, your financial planner or adviser, banks, pension plan consultants and insurance companies.Financial intermediaries employ financial advisers who deal with you and other investors on an individual basis.These financial intermediaries employ financial advisers and receive compensation for selling shares of the Fund.This compensation is paid from various sources, including any 12b-1 fee that you or the Fund may pay.Your individual financial adviser may receive some or all of the amounts paid to the financial intermediary that employs him or her. 14 Table of Contents - Prospectus In the case of ClassA shares, up to 100% of the 12b-1 fees applicable to ClassA shares each year may be paid to financial intermediaries, including your financial intermediary, that sell ClassA shares. The Adviser may pay amounts from its own assets to selling or servicing agents of the Fund for distribution-related activities or other services they provide.These amounts, which are in addition to any distribution (12b-1) and shareholder servicing fees paid by the Fund, may be fixed dollar amounts or a percentage of sales or both, and may be up-front or ongoing payments or both.Agents may agree to provide a variety of marketing related services or access-advantages to the Fund, including, for example, presenting the Fund on “preferred” or “select” lists, in return for the payments.Selling or servicing agents, in turn, may pay some or all of these amounts to their employees who recommend or sell Fund shares or allocate or invest client assets among different investment options. In addition, the Adviser may pay amounts from its own assets for services provided and costs incurred by third parties of a type that would typically be provided or incurred directly by the Fund’s transfer agent.The Fund also may pay amounts to third party intermediaries, including selling and servicing agents, for providing these types of services or incurring these types of costs. These and other payments, and the difference between payments made with respect to the Fund and those made with respect to other mutual funds available through the agent, may give rise to conflicts of interest between the agent and its clients.You should be aware of these potential conflicts of interest and discuss these matters with your financial adviser or other intermediary. Although the Fund may use brokers who sell its shares to effect portfolio transactions, the Fund does not consider the sale of Fund shares as a factor when selecting brokers to effect portfolio transactions. Minimum Investment The minimum investment amounts for Class Ashares are as follows: Initial Investment Automatic Investment Program Subsequent Investment The minimum investment amounts for Class I shares are as follows: Initial Investment Automatic Investment Program Subsequent Investment Not Applicable If you purchase through a financial intermediary, you may purchase in lesser amounts, subject to minimums imposed by the financial intermediary.The Fund has the right to waive these minimums for employees of the Adviser and their immediate family members, fee-based platforms, and retirement or pension plans. Financial Intermediaries You may also purchase shares of the Fund through a third party financial intermediary, such as a broker-dealer (including one that sponsors a mutual fund supermarket program), financial institution or other financial service firm.When you purchase shares of the Fund through a financial intermediary, the financial intermediary may be listed as the shareholder of record of the shares.In addition, a financial intermediary may use procedures and impose restrictions that are different from those applicable to shareholders that invest in the Fund directly. The price per share you will receive will be the NAV next computed after your request is received in good order by the financial intermediary. Table of Contents - Prospectus If you intend to invest in the Fund through a financial intermediary, you should read the program materials provided by the financial intermediary as a supplement to this Prospectus.Financial intermediaries may charge you transaction-based fees or other charges for the services they provide to you.These charges are retained by the financial intermediary and are not paid to the Fund or the Adviser. Buying Shares by Mail Complete an application and send it to the address below, with a check for at least the minimum amount and made payable to “Keystone Large Cap Growth Fund”: By Mail: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC PO Box 701 Milwaukee, WI 53201-0701 By Overnight or Express Mail: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202-5207 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. All checks must be in U.S. dollars drawn on a domestic bank.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third-party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is also unable to accept post dated checks, post dated online bill pay checks, or any conditional order or payment. NOTE: USBFS will charge your account a $25 fee for any payment returned.In addition, you will be responsible for any losses suffered by the Fund as a result. Buying Shares by Wire If you are making an initial investment in the Fund by wire transfer, please contact the Fund by phone before you wire funds to make arrangements with a telephone service representative to submit your completed application via mail, overnight delivery, or facsimile.Upon receipt of your application, your account will be established and within 24 hours a service representative will provide you with an account number and wiring instructions.You may then contact your bank to wire funds according to the instructions you were given.Your initial purchase will be placed as of the date the funds are received, provided the funds are received before the close of the market.If the funds are received after the close of the market, your shares will be purchased using the next business day’s closing NAV. For subsequent investments by wire, please contact the transfer agent at 1-866-596-FUND prior to sending your wire.This will alert the Fund to your intention and will ensure proper credit when your wire is received.Instruct your bank to wire transfer your investment to: U.S. Bank, N.A. 777 E. Wisconsin Ave. Milwaukee, Wisconsin 53202 ABA Number: 075000022 For credit to U.S. Bancorp Fund Services, LLC Account Number 112-952-137 Further credit to: Keystone Large Cap Growth Fund Shareholder account name and account number The Fund and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. 16 Table of Contents - Prospectus Buying Shares by Telephone If you have completed the Telephone Options section of the New Account Application, you may purchase additional shares of the Fund, in amounts of $100 or more for Class A and $10,000 or more for Class I shares, by telephoning shareholder services toll free at 1-866-596-FUND.This option allows you to move money from your bank account to the Fund account upon request.Only bank accounts held at U.S. banks that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Shares will be purchased in your account at the appropriate price determined on the day of your order, as long as your order is received prior to 4:00 p.m. Eastern time.During periods of high market activity, shareholders may encounter higher than usual call waits.Please allow sufficient time to place your telephone transaction.If your payment is rejected by your bank, the transfer agent will charge your account a $25 fee. Purchase In Kind You may, subject to the approval of the Fund, purchase shares of the Fund with securities that are eligible for purchase by the Fund (consistent with the Fund’s investment processes, goals and philosophy) and that have values that are readily ascertainable in accordance with the Fund’s valuation policies.Call shareholder services at 1-866-596-FUND if you would like to purchase Fund shares with other securities. Automatic Investment Program You may purchase Class A shares automatically from your bank under the automatic investment program, which allows monies to be transferred directly from your checking or savings account to invest in the Fund. ■ Purchases may be made on the schedule—weekly, monthly, bi-monthly or quarterly—you select. ■ To be eligible, your account must be maintained at a domestic financial institution that is an ACH member. ■ You may sign up for the automatic investment program by completing an application form. ■ Minimum initial investment is $100 (for automatic investment program only). ■ Minimum subsequent investment is $100. Please call our shareholder services at 1-866-596-FUND for more information about participating in the program.USBFS will charge your account a $25 fee for any ACH payment that is not honored. Choosing a Distribution Option When you complete your account application, you may choose from four distribution options. 1. You may reinvest all income dividends and capital gains distributions in additional shares of the Fund. This option is assigned automatically if no other choice is made. 2. You may elect to receive income dividends and capital gains distributions in cash. 3. You may elect to receive income dividends in cash and to reinvest capital gains distributions in additional shares of the Fund. 4. You may elect to reinvest income dividends in additional shares of the Fund and receive capital gains in cash. If you elect to receive distributions and dividends by check and the post office cannot deliver such check, or if such check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions in shares of the Fund until an updated address is received.You may change your election at any time.Your request for a change must be received in writing by USBFS prior to the record date for the distribution for which a change is requested. Table of Contents - Prospectus Retirement Plans Tax-deferred retirement plans, including: ■ IRAs; ■ Keogh accounts; ■ SEP accounts; and ■ Other ERISA-qualified plans, may invest in the Fund, subject to the other requirements of the Fund.If a plan has already been established with a custodian or trustee, the plan may purchase shares of the Fund in the same manner as any other shareholder, subject to any special charges imposed by the plan’s custodian or trustee. If you want to establish an individual retirement account naming USBFS as custodian, please call our shareholder services at 1-866-596-FUND for information and forms. Additional Purchase Information The Fund reserves the right to reject your purchase order and suspend the offering of the Fund’s shares to you if the Fund or the Adviser determines the rejection or suspension is in the best interests of the Fund. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Stock Certificates The issuance of Fund shares is recorded on the books of the Fund in full and fractional shares carried to the third decimal place.For investor convenience and to avoid additional operating costs, the Fund does not expect to issue share certificates. The Fund and USBFS are available to assist you in opening accounts and when purchasing or redeeming shares. Householding In an effort to decrease costs, the Fund will start reducing the number of duplicate prospectuses, annual and semi-annual reports and proxy statements you receive by sending only one copy of each to those addresses shared by two or more accounts.Call toll-free at 1-866-596-FUND to request individual copies of these documents, or if your shares are held through a financial institution, please contact them directly.The Fund will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. HOW TO REDEEM FUND SHARES You may redeem all or a portion of your shares on any business day.Shares of the Fund are redeemed at the next NAV calculated after the Fund has received your redemption request in good order.Payment is typically made within one or two business days of receipt of a valid redemption request. 18 Table of Contents - Prospectus Redemption by Mail You may mail your redemption request to: By Mail: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC PO Box 701 Milwaukee, WI 53201-0701 By Overnight or Express Mail: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202-5207 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. It is important that your redemption request be mailed to the correct address and be in good order.If a redemption request is inadvertently sent to the Fund at its corporate address, it will be forwarded to USBFS, but the effective date of the redemption will be delayed.No redemption will be made until a request is submitted in good order. A redemption request is considered to be in “good order” if the following information is included: ■ The name of the Fund and Class of shares; ■ The dollar amount or number of shares being redeemed; ■ The account registration number; and ■ The signatures of all registered shareholders (including a signature guarantee when necessary). Redemption requests for accounts registered in the names of corporations, fiduciaries and institutions may require additional redemption documents, such as corporate resolutions, certificates of incumbency or copies of trust documents.Please contact USBFS if your account is registered in one of these categories. IRA Redemption If you are an IRA shareholder, you must indicate on your redemption request whether or not to withhold federal income tax.If your redemption request fails to make an indication, your redemption proceeds will be subject to withholding. Redemption by Telephone If you are authorized to perform telephone transactions (either through your selection on the New Account Application or by subsequent arrangement in writing with the Fund), you may redeem shares in any amount up to $50,000, but not less than $100, by instructing shareholder services by phone at 1-866-596-FUND. A signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source may be required of all shareholders in order to qualify for or to change telephone redemption privileges. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call waits.Please allow sufficient time to place your telephone transaction.Once a telephone transaction has been placed, it cannot be canceled or modified. Note: Neither the Fund nor its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: ■ Your Fund account number; ■ The name in which your account is registered; ■ The social security or tax identification number under which the account is registered; and ■ The address of the account holder, as stated in the New Account Application Form. Table of Contents - Prospectus Signature Guarantee In addition to the requirements discussed above, a signature guarantee or signature validation may be needed under the following circumstances: ■ If ownership is being changed on your account; ■ When redemption proceeds are payable or sent to any person, address or bank account not on record; ■ If a change of address was received by the Transfer Agent within the last 30 days; ■ For all redemptions in excess of $50,000 from any shareholder account. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or signature validation under other circumstances.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor.Non-financial transactions, including establishing or modifying certain services on an account, may require signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. Redemption Price and Payment for Fund Shares Redemption requests are processed at the NAV next computed after the transfer agent or other authorized agent receives a redemption request in good order (as defined above).If your redemption request is received by the transfer agent or other authorized agent in good order before the close of regular trading hours on the NYSE (currently, 4 p.m. Eastern Time), the request is effective on the day received.If your redemption request is received by the transfer agent or other authorized agent in good order after the close of regular trading hours on the NYSE, it is effective on the next business day. Payment for your redeemed Fund shares will be mailed to you generally within one or two business days, but no later than the seventh day after your redemption request is received in good order by the transfer agent.However, if any portion of the shares to be redeemed represents a recent purchase made by check, after processing the redemption request the Fund may delay the payment of the redemption proceeds until the transfer agent is reasonably satisfied that the check has cleared.This delay may be up to ten calendar days.You may avoid this delay by purchasing shares of the Fund by wire transfer.The Fund may also suspend your right of redemption or postpone the payment date at times when the NYSE is closed or during certain other periods as permitted under the federal securities laws. The Fund may be required to withhold a percentage for federal income tax (backup withholding) from dividend payments, distributions, and redemption proceeds if you do not provide a correct social security or tax identification number and the Internal Revenue Service (“IRS”) notifies the Fund that you are subject to backup withholding.See “Dividends, Distributions and Taxes” in this Prospectus for more information. Your redemption payment will be mailed by check to the account name(s) and address exactly as registered, unless you requested wire transfer of the payment.You may also elect to have proceeds sent to a predetermined bank account by electronic funds transfer through the Automated Clearing House (“ACH”) networkThere is no charge for redemption payments that are mailed or sent via ACH; however, ACH credit may not be available for 2-3 days.Redemption payments sent by wire transfer must be at least $1,000, and $15.00 will be charged for each wire transfer which, for financial intermediaries, may be paid for by the Fund.Your bank may also impose an incoming wire charge.Wire fees are charged against the account only in the case of dollar specific redemptions.In the case of share specific or complete liquidation, fees are deducted from the redemption proceeds. 20 Table of Contents - Prospectus Redemptions at the Option of the Fund If your account balance falls below $500 as a result of redeeming or exchanging shares, the Fund reserves the right to close your account and send you the proceeds, less any applicable contingent deferred sales charge.Before taking any action, however, the Fund will send you written notice of the action it intends to take and give you 30 days to re-establish a minimum account balance of $500. The Fund may require the redemption of shares if, in its opinion, such action would prevent the Fund from becoming a personal holding company, as defined in the Internal Revenue Code. Financial Intermediaries If you purchased shares of the Fund through a third party financial intermediary, such as a broker-dealer, financial institution or other financial service firm, you must redeem your shares through the intermediary.A financial intermediary may use procedures and impose restrictions that are different from those applicable to shareholders who redeem directly from the Fund. Market Timing The Fund is designed for long-term investors.Investors who engage in frequent purchases and redemptions of Fund shares, referred to as “market timing,” may dilute the value of Fund shares, interfere with the efficient management of the Fund’s portfolio and increase the Fund’s brokerage and administrative costs.The Fund’s Board of Trustees has adopted a policy regarding such market timing.The Fund believes that its investment strategy is not attractive to market timing investors because its portfolio holdings are primarily of domestic issuers, which eliminates “time-zone arbitrage” that may be associated with funds having significant holdings in foreign securities traded on foreign exchanges.“Time-zone arbitrage” involve attempts by investors to take advantage of the differences in value of foreign securities that might result from events that occur after the close of the foreign securities markets on which a foreign security is traded and the NYSE that day, when the Fund’s NAV is calculated.In addition, the Fund invests primarily in large capitalization companies that historically have exhibited a relatively low level of the short-term volatility usually sought by market timing investors.As a result, the Fund does not currently impose any trading restrictions or redemption fees on Fund shareholders. The Fund discourages market timing, however, and does not knowingly accommodate investors that wish to engage in market timing.To this end, the Fund monitors trading activity using a variety of techniques.These techniques are applied uniformly to all shareholders and may change from time to time as approved by the Fund’s Board of Trustees.All investors are subject to the Fund’s policies and procedures regarding frequent trading, whether you are a direct shareholder of the Fund or you are investing indirectly in the Fund through a financial intermediary such as a broker-dealer, a bank, an investment adviser, an administrator or trustee of a retirement plan that maintains a master account (an “Omnibus Account”) with the Fund for trading on behalf of its customers. In an effort to discourage market timing and minimize potential harm to the Fund and its shareholders, the Fund reserves the right to identify trading practices as abusive.The Fund is currently using several methods to reduce the risks associated with market timing.These methods include: ● Committing staff to periodically review trading activity in order to identify trading activity that may be abusive; and ● Seeking the cooperation of financial intermediaries to assist the Fund in identifying market timing activity. Table of Contents - Prospectus Though these methods involve judgments that are inherently subjective and involve some selectivity in their application, the Fund seeks to make judgments and applications that are consistent with the interests of the Fund’s shareholders.Due to the complexity and subjectivity involved in identifying market timing and the volume of shareholder transactions the Fund is expected to handle, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, there is no assurance that the Fund or its agents will gain access to all information necessary to detect market timing in Omnibus Accounts.While the Fund will seek to take actions (directly and with the assistance of financial intermediaries) that will detect market timing, the Fund cannot represent that such trading activity can be minimized or completely eliminated. If frequent trading trends are detected, an appropriate course of action is taken, which course of action will be determined by consideration of, among other things, shareholder account transaction history.The Fund reserves the right to restrict or reject, without any prior notice, any purchase or exchange order, including transactions that, in the judgment of the Fund, represent excessive trading, may be disruptive to the management of the Fund’s portfolio, may increase the Fund’s transaction costs, administrative costs or taxes, and those that may otherwise be detrimental to the interests of the Fund and its shareholders. Additional Redemption Information Neither the Fund, the Adviser nor the transfer agent will be liable for any loss, cost or expense of acting on written instructions believed by the party receiving the instructions to be genuine and in accordance with the procedures described in this Prospectus. CONFIRMATION AND STATEMENTS The Fund’s transfer agent, USBFS, will send you a statement of your account after every transaction affecting your share balance or account registration.Please allow seven to ten business days for the transfer agent to confirm your order.The transfer agent will send a quarterly account statement to you, regardless of whether you have purchased or redeemed any shares during the quarter.Generally, a statement with tax information will be mailed to you by February 15 of each year.A copy of the tax statement also is filed with the IRS. The Fund will send you an audited annual report each year and an unaudited semi-annual report after the Fund’s second fiscal quarter.Each of these reports includes a statement listing the Fund’s portfolio securities. SHAREHOLDER INQUIRIES Shareholder inquiries are answered promptly.You may call 1-866-596-FUND or write to: By Mail: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC PO Box 701 Milwaukee, WI 53201-0701 By Overnight or Express Mail: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202-5207 22 Table of Contents - Prospectus DISTRIBUTION OF SHARES Distributor Quasar Distributors, LLC (“Distributor”), 615 East Michigan Street, Milwaukee, Wisconsin, 53202, serves as distributor and principal underwriter for the Fund’s shares.Quasar is a registered broker-dealer and member of the Financial Industry Regulatory Authority.The Distributor receives any applicable 12b-1 distribution and shareholder servicing fees. Distribution and Shareholder Servicing Plan The Fund has implemented a Distribution and Shareholder Servicing Plan (the “Plan”) in accordance with Rule 12b-1 of the Investment Company Act of 1940 for Class A shares.The Plan allows the Fund to pay fees for the sale and distribution of its Class A shares and to obtain shareholder services and provide for maintenance of shareholder accounts from financial intermediaries (including broker-dealers that sponsor mutual fund supermarket programs) and other service providers.The maximum level of the Plan expenses is 0.25% per year of the Fund’s average daily net assets for ClassA shares.As these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. In addition to the portion of these expenses paid by the Fund, the Adviser may make payments from its own resources, which include the investment advisory fees received from the Fund and other clients, to compensate the financial intermediaries (including broker-dealers that sponsor mutual fund supermarket programs) and other service providers that provide distribution services and shareholder servicing to the Fund.This portion of these expenses is paid by the Adviser and not by the Fund.The Fund’s SAI provides more information concerning payments to financial intermediaries.Investors should consult their financial intermediary regarding the details of the payments such intermediary receives in connection with the sale or servicing of Fund shares. DIVIDENDS, DISTRIBUTIONS AND TAXES The Fund declares and distributes dividends from its net investment income on a quarterly basis and declares and distributes any net capital gain realized by the Fund at least on an annual basis.These distributions are paid in additional Fund shares unless the shareholder elects in writing to receive distributions in cash. If you elect to receive distributions and/or capital gains paid in cash and the U.S. Postal Service cannot deliver the check or a check remains outstanding for six months, the Fund reserves the right to reinvest the check in your account at the Fund’s then-current NAV and reinvest all subsequent distributions. The Fund will notify you following the end of each calendar year of the amounts of dividends and capital gain distributions paid (or deemed paid) for the year. The Fund intends to qualify at all times as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code.By qualifying as a RIC and satisfying certain other requirements, the Fund will not be subject to federal income or excise taxes to the extent the Fund distributes its net investment income and realized capital gains to its shareholders. The tax characteristics of distributions from the Fund are the same whether paid in cash or in additional shares.For federal income tax purposes, distributions of net investment income are taxable as ordinary income to the recipient shareholders, and distributions designated as the excess of net long-term capital gain over net short-term capital loss are generally taxable as long-term capital gain to the recipient shareholder regardless of the length of time the shareholder held the Fund’s shares.In the case of non-corporate shareholders, certain dividend distributions may be classified as qualified dividend income taxable at long-term capital gain rates.A portion of any distribution properly designated as a dividend by the Fund may be eligible for the dividends-received deduction in the case of corporate shareholders. Table of Contents - Prospectus You may also be subject to state or local taxes with respect to holding Fund shares or on distributions from the Fund.You are advised to consult your tax adviser with respect to state and local tax consequences of owning shares of the Fund. Federal law requires the Fund to withhold a percentage of all distributions and redemption proceeds paid to shareholders that have not provided their correct taxpayer identification number or certified that withholding does not apply.Each prospective shareholder is asked to certify on its application to open an account that the social security number or other tax identification number provided is correct and that the prospective shareholder is not subject to a percentage backup withholding for previous under-reporting of income to the IRS.The Fund generally does not accept an application to open an account that does not comply with these requirements. This tax discussion is only a brief summary of some of the important federal tax considerations generally affecting the Fund and its shareholders.There may be other federal, state or local tax considerations applicable to a particular shareholder.Prospective investors in the Fund are urged to consult their tax advisers prior to purchasing shares of the Fund. INDEX DESCRIPTION The Russell 1000® Growth Index measures the performance of those Russell 1000® Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000® Growth Index figures do not reflect any fees, expenses or taxes. Investors cannot invest directly in the Index. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies.The S&P 500® Index is provided as a measure of general market performance and includes stocks that are different from those considered for purchase by the Fund. The S&P 500® Index figures to not reflect any fees, expenses or taxes.Investors cannot invest directly in the Index. 24 Table of Contents - Prospectus FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance for the fiscal years ended June 30, 2010, June 30, 2009, June 30 2008 and the period ended June 30, 2007 for the Class A shares and for the period ended June 30, 2010 for the Class I shares.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by Ernst & Young, LLP, independent registered public accounting firm.The financial statements and the report of the independent registered public accounting firm may be found in the Fund’s most recent annual report, which is available upon request. Keystone Mutual Funds Financial Highlights Keystone Large Cap Growth Fund - Class A For the Year Ended June 30, 2010 For the Year Ended June 30, 2009 For the Year Ended June 30, 2008 For the Period Ended June 30, 2007 (1) Net Asset Value, Beginning of Period Net investment loss (2) Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions from net realized gain - - Distributions from return of capital - - - Total Distributions - - Net Asset Value, End of Period Total return 4.25% (23.42)% (5.29)% 22.16% (3) SUPPLEMENTAL DATA AND RATIOS Net assets, end of period Ratio of expenses to average net assets Before expense waivers and reimbursements 1.39% 1.54% 1.64% 2.32% (4) After expense waivers and reimbursements 1.48% 1.50% 1.50% 1.50% (4) Ratio of net investment loss to average net assets: Before expense waivers and reimbursements (0.42)% (0.37)% (0.68)% (1.37)% After expense waivers and reimbursements (0.51)% (0.33)% (0.54)% (0.55)% Portfolio turnover rate(5) 132% 192% 142% 157% (3) (1) Reflects operations for the period from August 7, 2006 (commencement of operations) to June 30, 2007. (2) Calculated using average shares outstanding method. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the class of shares issued. Table of Contents - Prospectus Keystone Mutual Funds Financial Highlights Keystone Large Cap Growth Fund - Class I For the Period Ended June 30, 2010(1) Net Asset Value, Beginning of Period Net investment loss(2) Net realized and unrealizedloss on investments Total from Investment Operations Distributions from net realized gain Distributions from return of capital Total Distributions Net Asset Value, End of Period Total return (6.63)%(3) SUPPLEMENTAL DATA AND RATIOS Net assets, end of period Ratio of expenses to average net assets Before expense waivers and reimbursements and recapture 1.12%(4) After expense waivers and reimbursements and recapture 1.20%(4) Ratio of net investment loss to average net assets: Before expense waivers and reimbursements and recapture (0.18)%(4) After expense waivers and reimbursements and recapture (0.26)%(4) Portfolio turnover rate(5) 132% (4) (1) Reflects operations for the period from November 2, 2009 (commencement of operations) to June 30, 2010. (2) Calculated using average shares outstanding method. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. 26 Table of Contents - Prospectus PRIVACY NOTICE The Fund collects non-public personal information about you from the following sources: ● Information we receive about you on applications or other forms; ● Information you give us orally; and/or ● Information about your transactions with us or others. We do not disclose any non-public personal information about our shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated parties and unaffiliated third parties with whom we have contracts for servicing the Fund.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.We maintain physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with unaffiliated third parties. Table of Contents - Prospectus PN-1 Investment Adviser Cornerstone Capital Management, Inc. 7101 West 78th Street, Suite 201 Bloomington, MN 55439 Independent Registered Public Accounting Firm Ernst & Young, LLP 220 South 6th Street, Suite 1400 Minneapolis, MN55402 Custodian U.S. Bank National Association 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI 53202 Table of Contents - Prospectus Keystone Large Cap Growth Fund a series of Keystone Mutual Funds You can find more information about the Fund in the following documents: Statement of Additional Information (SAI) The SAI of the Fund provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s last fiscal year. You can obtain a free copy of the SAI and Annual and Semi-Annual Reports, request other information, or make general inquiries about the Fund by calling the our shareholder services (toll-free) at 1-866-596-FUND or by writing to: Keystone Large Cap Growth Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Fund’s reports and SAI, at the Public Reference Room of the SEC in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling 1-202-551-8090.Shareholder reports and other information about the Fund are also available: ● Free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov, or ● For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520, or ● For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. More information may also be available at the Fund’s website: www.keystonefunds.com. (The Trust’s SEC Investment Company Act file number is 811-21890.)
